Citation Nr: 1610496	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a spinal injury, brain damage, and a deteriorating spinal cord.


REPRESENTATION

Appellant represented by:	Joshua A. Stevens, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The appellant had service in the Reserves from December 1985 to May 1998.  He served on active duty for training from February 5, 1986 to June 20, 1986, and from July 28, 1996 to August 10, 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision drafted by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and issued by the RO in Louisville, Kentucky, which denied the appellant's request to reopen his claim for entitlement to service connection for a cervical spine injury, thoracic spine injury, lumbar spine injury, spinal cord injury, mental problems, and overall deterioration.

In February 2010, the appellant testified at a hearing at the RO before a Decision Review Officer (DRO).  In March 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims file.

The Board denied the appellant's request to reopen his claim for entitlement to service connection for a spinal injury, brain damage, and a deteriorating spinal cord in a September 2011 decision.  Thereafter, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 Joint Motion for Partial Remand (JMR), the Secretary of VA and the appellant (the parties) moved the Court to vacate the September 2011 decision as to such issue.  The Court granted the JMR in a September 2012 Order.  In June 2013, the Board reopened the appellant's claim and remanded it for additional development.  In a September 2014 decision, the Board denied the appellant's claim for entitlement to service connection for a spinal injury, brain damage, and a deteriorating spinal cord.  Thereafter, the appellant appealed to the Court.  In an October 2015 JMR, the parties moved the Court to vacate the September 2014 decision as to such issue.  The Court granted the JMR in an October 2015 Order.  The issue returns to the Board for further consideration.


FINDING OF FACT

The most probative evidence fails to link the appellant's claimed spinal injury, brain damage, and deteriorating spinal cord to active service, and those disorders did not undergo an increase in severity during a period of active duty for training.


CONCLUSION OF LAW

The criteria for service connection for a spinal injury, brain damage, and a deteriorating spinal cord have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by a March 2008 letter which advised the appellant of the criteria for establishing service connection and provided him with notice regarding the assignment of disability ratings and effective dates.  The letter was sent prior to the initial adjudication of the appellant's claim in August 2008.  

Next, VA has a duty to assist the appellant in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the appellant's service treatment and personnel records, Social Security Administration records, and records of his post-service treatment.

VA obtained medical opinions germane to the appellant's claimed disorders on appeal in November 2003 and January 2014.  The medical opinion reports are adequate because the clinicians based their opinions upon consideration of the appellant's prior medical history, described the appellant's symptoms in sufficient detail so that the Board's evaluation of the claimed disability would be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against any contrary opinions.  Additionally, the VA clinicians fully described any functional effects caused by the appellant's claimed disorders.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

There has been substantial compliance with the Board's June 2013 remand instructions.  The Board instructed the RO to ask the appellant to identify any additional pertinent evidence, and to obtain a medical nexus opinion as to whether the appellant's claimed spine, spinal cord, and brain injuries were at least as likely as not aggravated by service.  In response, the AOJ asked the appellant to identify any additional pertinent evidence, and obtained a medical opinion in January 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions as to the issue of service connection decided below, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA provided the appellant with a hearing before a DRO in February 2010, and with a hearing before the undersigned VLJ in March 2011.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the RO or Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the DRO and the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the appellant's claims.  Consequently, no further assistance to the appellant with the development of evidence is required.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The appellant contends in his August 2008 notice of disagreement that "My military service caused a total destruction of my body and brain."  He further asserts in his hearing testimony and written statements that his spine, spinal cord, and brain injuries were aggravated in service.  The appellant cited to the opinions of Dr. Mary Margaret Miller and to a June 1997 service personnel record in support of his service connection claim.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for a spinal injury, brain damage, and a deteriorating spinal cord.  Specifically, the most probative evidence of record shows that those disorders were neither caused nor aggravated by service.

First, the most probative evidence conclusively demonstrates that the appellant's spinal injury, brain damage, and deteriorating spinal cord resulted from a motor vehicle accident that occurred outside of service.  As documented throughout the claims file, including in a January 1994 private treatment record, the appellant was involved in a motor vehicle accident in August 1993, not during his active duty training.  Clinicians from the Family Health Centers in January 1994 and August 1998 attribute his brain and spine disorders to his August 1993 motor vehicle accident.  Additionally, the appellant disclosed in a May 1999 Report of Contact that he was not on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) when the 1993 vehicle accident occurred.  Further, the appellant's service treatment records include Medical Evaluation Board Proceedings dated March 1998 in which he was diagnosed with diffuse brain injury, decreased recall, and cognitive impairment and weakness; those disorders were found to have originated in 1993, prior to a period of active service.  The March 1998 service record further specifies that the disorders were not incurred during a period in which the appellant was entitled to base pay.  In light of the supporting predicate facts listed above in this paragraph-including the appellant's own disclosure-the Board finds that the official March 1998 Medical Evaluation Board findings warrant the greatest probative weight both because they are based on consideration of the aforementioned clinical records, laboratory findings, and physical examination, and because they include specific diagnoses.

The Board is cognizant of a June 1997 "Memorandum for Record" requesting that the appellant be evaluated by a Medical Board.  In that record, a personnel sergeant stated that the appellant had "honorablely [sic] and faithfully served the United States Army," and that his "medical problems are a result of his service to his country."  The Board finds that the June 1997 record warrants minimal probative weight because the personnel sergeant provides no rationale for why he attributes the appellant's unspecified medical problems to service, no qualifications for rendering a medical conclusion, and no reference to any laboratory findings or other diagnostic testing.

The Board is further cognizant of Dr. Miller's January 2010 letter, wherein she opined that the appellant's "military service and duty has caused severe permanent injuries to his injuries."  To the extent that this singular linguistic construction can be interpreted as a showing of direct causation, the Board finds that it is without probative value because it lacks any supporting rationale.

Finally, the Board is cognizant of the appellant's own January 2010 statement in an addendum to a letter from Dr. Miller.  Dr. Miller specifically identified the appellant's statement as "my patient['s]...own narrative," and placed it within quotation marks.  The appellant wrote of himself in the third person that:

The physical training and duties of his military service caused inflammation and new damage to [the appellant's] spine and brain.  [The appellant's] duties as a 75H required heavy lifting that caused new severe injury to the spine, spinal cord, back, neck, brain and other areas of the central nervous [sic].  The injuries of the spine and brain were caused 100 percent totally and permanently by [the appellant's] military service.

The Board finds that the March 1998 Medical Evaluation Board conclusions warrant greater probative weight than the appellant's own assertions, based on the Medical Evaluation Board's greater medical knowledge and expertise, as well as its consideration of clinical records, laboratory findings, and a physical examination.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

Consequently, the Board finds that the most probative evidence of record clearly demonstrates that the appellant's spinal injury, brain damage, and deteriorating spinal cord resulted from a motor vehicle accident that occurred outside of service.

Second, the most probative evidence conclusively demonstrates that the appellant's spinal injury, brain damage, and deteriorating spinal cord were not aggravated by his service.  In November 2003, a VA examiner reviewed the claims file, examined the appellant, and concluded that there was no evidence of record that the reserve training after his August 1993 motor vehicle accident had aggravated his brain injury or spine conditions.

By contrast, at his March 2011 travel board hearing, the appellant testified that his spine and brain injuries sustained in the August 1993 motor vehicle accident were aggravated by his attempts to participate in the training activities of his Army Reserve unit, including trying to lift weight or a rucksack and doing physical training (PT).  See March 2011 transcript, pp. 2-6.  In September 1998, a friend stated that the appellant's injuries had worsened in service due to lack of treatment.

Additionally, Dr. Miller opined on multiple occasions, including in August 2008, May 2009, and January 2010, that the appellant's brain and spine injuries were "severely aggravated and damaged" by his service.  The Board finds that Dr. Miller's opinions are of no probative value because they do not specify the means of aggravation of the appellant's spine or brain injuries, or the symptoms during those periods which formed the basis for concluding that an increase in severity had occurred.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Horn v. Shinseki, 25 Vet. App. 251 (2012).

To resolve the question of aggravation in light of the statements from the appellant, his friend, and Dr. Miller that became available after the November 2003 VA examination, the Board obtained a new VA medical opinion in January 2014.  The examiner opined that:
This is one of the most egregious cases of malingering and apparent fraud...that I have ever reviewed....

There are no objective medical records with an appropriate work-up from 1993 to 1998 showing that a medical condition was aggravated while the appellant was in a military status....

Dr. Mary Miller wrote multiple notes in 1996 stating that the appellant was permanently disabled from his alleged spinal cord and brain injury....Unfortunately Dr. Miller's opinion has NO medical basis.  After reviewing Dr. Miller's medical notes, she never performed a neurologic exam on the appellant (nor documented any type of physical exam on the appellant), never performed memory tests, never obtained a consult from a neuropsychologist or neurologist, never obtained an MRI or other radiographic studies.  It appears as though Dr. Miller based her opinion on the subjective reporting from the appellant.... Dr. Miller continues to write these supporting notes for the appellant (2008, 2010 and 2012) and still provides NO objective medical data to support her opinion....

A thorough neurologic exam was performed in Nov. 2003 at a Louisville VAMC [VA Medical Center] C&P [Compensation and Pension] exam.  The neurologic exam was NORMAL and a mini mental status test was NORMAL.  X-rays of the lumbar spine were NORMAL.  The cervical and thoracic spine showed minimal degenerative changes which are attributable to the appellant's age and morbid obesity.  The appellant has NO objective medical evidence of a chronic spine condition due to military service and.... NO spinal cord or brain injury...aggravated by military service.  His minimal degenerative changes in his thoracic and cervical spine are due to age and obesity and have NOT been aggravated by his military service.  The cervical spine findings of 2003 are similar to 1994 with minimal degenerative changes....no change in 9 years or aggravation from service.

The Board finds that the conclusions of the November 2003 and January 2014 VA C&P physicians warrant greater probative weight than the statements from the appellant, his colleague, and Dr. Miller because only the former are based on and consistent with objective diagnostic test results.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

Consequently, the Board finds that the most probative evidence of record clearly demonstrates that the appellant's claimed disorders were not aggravated during or as a result of his service.

Finally, the Board notes that the presumption of soundness does not apply in the instant case.  Certain evidentiary presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases that manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service-are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  The advantages of these evidentiary presumptions do not extend to those whose service connection claim is based on a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 44-45, 48 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 173 (2010); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); Acciola v. Peake, 22 Vet. App. 320, 324 (2008); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.")

The most probative evidence of record shows that the appellant's claimed spinal injury, brain damage, and deteriorating spinal cord are unrelated to, and not aggravated by, service.  Accordingly, reasonable doubt does not apply, and the appellant's appeal of that issue is denied.


ORDER

Service connection for a spinal injury, brain damage, and a deteriorating spinal cord is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


